       Case 1:19-cv-08683-SLC Document 36 Filed 07/29/20 Page 1 of 1




                                  The Law Offices of Jacob Aronauer
                                        225 Broadway, 3rd Floor
                                     New York, New York 10007
                                            (212) 323-6980
                                     jaronauer@aronauerlaw.com

July 28, 2020

Via ECF
Hon. Sara L. Cave
United States District Court
500 Pearl St.
New York, NY 10007

        Re:     Perez v. Rossy’s Bakery & Coffee Shop Inc.
                19-cv-08683 (SLC)

Dear Judge Cave:

        The parties jointly request to have until Tuesday, August 3, 2020 to submit pre-
trial documents. It is currently due on July 30, 2020. This is the parties’ first request for
an extension. The parties’ request is based on workload and Covid. We appreciate the
Court’s consideration.


	      	      	         	       	     	     	     Respectfully,

                                                         /s Jacob Aronauer
                                                         Jacob Aronauer
                                                         Attorney for Plaintiff
	  
Via ECF
All attorneys on Record
                       The parties' joint Letter-Motion (ECF No. 35) is GRANTED.
                       The parties are directed to submit their pre-trial documents
                       by Tuesday, August 4, 2020. The Clerk of Court is
                       respectfully directed to close ECF No. 35.

                       SO-ORDERED 7/29/2020
